Title: To James Madison from Thomas Gamble, 9 August 1807
From: Gamble, Thomas
To: Madison, James



Sir
Philadelphia August 9. 1807

On my recent arrival in this City from the West Indies, I had the honor to receive a Commission, appointing me Consul for the Danish Island of Santa Cruz, for which am extremely thankful, and in the performance of the duties annexed to the appointment, be assured all my faculties shall be exerted, for the interest of the United States.
The inclosed Bond, would have been forwarded in due time, but for the omission of a letter, in inserting my name in the Commission, which prevented it from Coming to my hands, as soon as it Otherwise would have done; this mistake, with your permission I Can readily Correct, by introducing the letter F between the Thomas and Gamble, for which their is sufficient space.
I am afraid I may be thought presumptuous in attempting to point out the propriety, of One of the Agents of the United States at the Danish Islands, having Superior power to the other;
for which purpose, I shall take the liberty of Stating
That heretofore the Consular duties on the Islands, have been performed by Agents unaccredited by the Danish Government, and from the frequency of those duties, relating only to Custom House forms and the protection of American Seamen, any others perhaps would have been unnecessary; but
in the event of a War, between the United States and Great Britain, the geographical Situation of the Danish Islands, and their being the only Neutral Ones in the West Indies, will render it of great importance to the United States, to have an Agent, with official power, and abilities, as an individual, to take Charge of her interests there
In the event Contemplated, the Danish Islands may be a Channel thro’ which, the English colonies will get Supplies of American produce, and will be the medium of Communication between the United States, and the friendly W. India Colonies  It can be readily Conceived, that, under those Circumstances, Many Cases will occur, which will require the interference of the American Agent, and will necessarily lead, to frequent Communications with the Danish Government; in an intercourse with a Government Constituted as is the Danish W. India Government, delicacy of management, is requisite; which might be effected, by the address of One, And would probably be frustrated, by the interference of Another.
I take the liberty of further Stating, that Santa Cruz is the residence of the Commander of the Danish Islands; and that the Islands St. Thomas, & St. Johns are properly speaking its dependencies, the appointment of a Consul General for the Danish Islands, would I am well assured be pleasing to the Danish Government, and have no doubts, but that it would Conduce to the honor, and interest, of the United States
The foregoing I am Well aware, may have an appearance of emanating from Selfish Views, & may be thought insidious, as it relates to the Consul at St. Thomas; but flatter myself that altho’ it may not meet your approbation, that you will appreciate my motive justly, and ascribe it to a zealous desire, to be of Service to my Country.  Indisposition has prevented me, from personally waiting on you at Washington, which has been my intention, as many things might be urged, which I think would have weight in reccommending the measure suggested, but which are difficult to arrange, with effect, in a written Communication.
I should esteem myself highly honored, if you would gratify me, with an answer previous to my departure, for the West Indies, which will probably be in the Course of two or three Weeks
I beg leave to refer you to the document that Accompanied my application for the Consulship And With much respect remain Sir Your mo obedt. Servant

Thomas F. Gamble

